

Exhibit 10.13

 
AMENDMENT TO THE
TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC
2000 LONG TERM INCENTIVE PLAN
 


 
WHEREAS, Texas Eastern Products Pipeline Company, LLC (“TEPPCO”) maintains the
Texas Eastern Products Pipeline Company LLC 2000 LONG TERM INCENTIVE PLAN (the
“Plan”); and
 
WHEREAS, the Plan has been in operational compliance with Section 409A and the
applicable regulatory guidance thereunder; and
 
WHEREAS, TEPPCO has determined that the Plan should be amended to be in
documentary compliance with Section 409A, any exceptions thereo, and the
applicable regulatory guidance thereunder; and
 
WHEREAS, the transition rules of Section 409A provide that TEPPCO has the right
to amend the Plan until December 31, 2008 in order to remain in compliance with
Section 409A and any exceptions thereto, and
 
WHEREAS, Section VI of the Plan grants the Board the right to amend the Plan
from time to time.
 
 NOW THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
below, effective January 1, 2009:
 
1.             The second paragraph of Section 4.8 of the Plan is hereby amended
in its entirety, to read as follows:
 
“If while Awards remain outstanding under the Plan (a) the Partnership or TEPPCO
shall not be the surviving entity in any merger, consolidation or other
reorganization (or survives only as a subsidiary of an entity other than an
entity that was wholly-owned by the Partnership or TEPPCO immediately prior to
such merger, consolidation or other reorganization), (b) the Partnership or
TEPPCO sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Partnership or TEPPCO), (c) the Partnership or TEPPCO
is to be dissolved, or (d) the Partnership or TEPPCO is a party to any other
corporate transaction (as defined under Section 424(a) of the Code and
applicable Department of Treasury Regulations) that is not described in clauses
(a), (b) or (c) of this sentence (each such event is referred to herein as a
“Corporate Change”), then (x) except as otherwise provided in an Award
Agreement, no later than ten days after the approval by the Partnership or
TEPPCO of such Corporate Change, the Board, acting in its sole and absolute
discretion without the consent or approval of any Grantee, shall make such
adjustments to an Award then outstanding as the Board deems appropriate to
reflect such Corporate Change, subject to compliance with the requirements of
Section 409A of the Code or if applicable, any exceptions to such provision.”
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, TEPPCO has executed this Amendment in its corporate name and
its corporate seal to be hereunto fixed the 15th day of December, 2008.
 
                              
                              

 

  TEXAS EASTERN PRODUCTS   PIPELINE COMPANY, LLC           /s/ Jerry E.
Thompson                 Jerry E. Thompson   TPPL CEO & President    

 
 

 
 

--------------------------------------------------------------------------------

 
